 

AO 467 (Rev. 01/09) Order Requiring a Defendant to Appear in the District Where Charges are Pending and Transferring Bail

UNITED STATES DISTRICT COURT

for the
District of NEVADA

 

United States of America )
v. ) Case No. 2:19-mj-00377-VCF
)
DARYL CURTIS BYERLY ) Charging District: Eastern District of Virginia
Defendant ) Charging District’s Case No. 4:19-cr-55

ORDER REQUIRING A DEFENDANT TO APPEAR IN THE DISTRICT
WHERE CHARGES ARE PENDING AND TRANSFERRING BAIL

After a hearing in this court, the defendant is released from custody and ordered to appear in the district court
where the charges are pending to answer those charges. If the time to appear in that court has not yet been set, the
defendant must appear when notified to do so. Otherwise, the time and place to appear in that court are:

 

U.S. District Court - Eastern District of Virginia Courtroom No.: AS ORDERED
AS ORDERED

Place:

 

 

Date and Time: AS ORDERED

 

 

The clerk is ordered to transfer any bail deposited in the registry of this court to the clerk of the court where the
charges are pending. “

 
 

Date: May 22, 2019

 

Judge’s signature

CAM FERENBACH, U.S. MAGISTRATE JUDGE

 

 

Printed name and title
—__ FILED ——___ RECEIVED
_____ ENTERED —__ SERVED ON

COUNSEL/PARTIES OF RECORD

 

ONE D3 eg

 

 

 

CLERK US DISTRICT COURT
DISTRICT OF NEVADA
BY: DEPUTY

 

 

 
